internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-104222-03 date date number release date index number x y z company x year year dear this letter responds to a letter dated date and subsequent correspondence submitted by you as the authorized representative of z requesting a ruling on the federal_income_tax consequences of the termination of a_trust the information submitted states that x is a nonprofit organization organized under the laws of state which is exempt from federal_income_tax under sec_501 as a business league in year x created y a taxable trust in order to provide certain insurance benefits to the members of x company was a mutual_insurance_company which provided insurance products for the members of x through y in year company completed its demutualization as a result y received x shares of company stock as demutualization proceeds x proposes to terminate y and transfer all of y’s surplus assets including the company stock after the payment of all obligations to z a charitable foundation described in sec_501 plr-104222-03 article ix sec_1 of the y trust instrument provides that under certain circumstances upon the termination of y the trustees of y may transfer all or part of a surplus in y to a foundation qualified under sec_501 to be established for certain listed purposes revrul_83_75 1983_1_cb_114 holds that the distribution by a_trust of appreciated securities in satisfaction of its obligation to pay a fixed annuity to a charitable_organization results in a taxable gain to the trust revrul_83_75 cites sec_1_661_a_-2 of the income_tax regulations and 114_f2d_217 2d cir in determining the proper treatment of an in-kind distribution_of_property sec_1_661_a_-2 provides that if property is paid credited or required to be distributed in_kind by a_trust or estate no gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of the distribution unless the distribution is in satisfaction of a right to receive a distribution in a specific dollar amount or in specific property other than that distributed in kenan v commissioner the trustees of a_trust were directed to pay a beneficiary dollar_figure million when the beneficiary reached age the trustee paid the beneficiary partly in cash and partly in appreciated securities the court held that the beneficiary had a general claim against the trust corpus and the satisfaction of this general claim for an ascertainable value by a transfer of specific assets was an exchange that caused the trust to realize gain based solely on the facts and representations submitted we conclude that the distribution of y’s surplus assets including the company stock to z is not a distribution in satisfaction of a right to receive a distribution in a specific dollar amount or in specific property other than that distributed nor is it a distribution in satisfaction of a general claim for an ascertainable value and therefore no gain_or_loss will be realized by y as a result of such distribution except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the transactions described above in particular we express no opinion as to whether y is subject_to the provisions of subchapter_l of chapter dealing with insurance_companies this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-104222-03 pursuant to a power_of_attorney on file with this office copies of this letter are being forwarded to z and to z’s other authorized representative sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
